DETAILED ACTION
In response to remarks filed on 18 January 2022
Status of Claims
Claims 1-20 are pending;
Claims 1, 4, 13 and 16 are currently amended;
Claims 2, 3, 5-12, 14, 15 and 17-20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 18 January 2022 have been fully considered and they are persuasive but a new secondary reference has been introduced to reject the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-12, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studebaker (U.S. Patent No. 4,888,890) in view of Nagatuska (U.S. Patent Application Publication No. 2002/0140568), Dwyer (U.S. Patent Application Publication No. 2014/0262560) and Proeber et al (U.S. Patent Application Publication No. 2012/0246977).
As to Claim 1, Studebaker discloses a guidance system comprising: 
A position sensor (Column 7, Lines 3-21) configured to detect a position of a work tool coupled to a work vehicle; 
A plurality of indicator lights positionable on a control lever (#154) in a cab of the work vehicle, wherein the plurality of indicator lights include: 
A first indicator light (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3); 
A third indicator light (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3); and 
A second indicator light (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3);
A processing device (Column 7, Lines 1-21) communicatively coupled to the position sensor and the plurality of indicator lights; and 
A memory device (Column 7, Lines 60-68 and Column 8, Lines 1-9) that includes instructions executable by the processing device for causing the processing device to receive sensor signals from the position sensor indicating that the work tool is at various positions and responsively activate (i) the first indicator light based on determining that the work tool is positioned above of a target position (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3), (ii) the second indicator light based on determining that the work tool is positioned at the target position (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3), and (iii) the third indicator light based on determining that the work tool is positioned below of the target position (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3).  
	However, Studebaker is silent about the plurality of indicator lights positionable on a plurality of control levers in a cab of the work vehicle, wherein the plurality of indicator lights include: a first indicator light on a left control handle of the plurality of control levers; a third indicator light on a right control handle among the plurality of control levers; and a second indicator light positioned horizontally on the control levers between the first indicator light and the third indicator light. Nagatuska discloses a control lever with visual indicators from a light source (Figure 1). Dwyer discloses a plurality of indicator lights (#105) positionable on a plurality of control levers (#34) of a work vehicle. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of indicator lights positionable on a plurality of control levers in a cab of the work vehicle, wherein the plurality of indicator lights include: a first indicator light on a left control handle of the plurality of control levers; a third indicator light on a right control handle among the plurality of control levers; and a second indicator light positioned horizontally on the control levers between the first indicator light and the third indicator light. The motivation would have been to provide visual means to the operator for increased safety.
Furthermore, Studebaker as modified (See above paragraph) is silent about the processing device receiving signals from the position sensor indicating that the work tool is at various positions in a horizontal plane and responsively activate (i) the first indicator light based on determining that the work tool is positioned left of a target horizontal position in the horizontal plane, (ii) the second indicator light based on determining that the work tool is positioned at the target horizontal position, and (iii) the third indicator light based on determining that the work tool is positioned right of the target horizontal position. Proeber discloses a processing device receiving signals from the position sensor indicating that the work tool is at various positions in a horizontal plane and responsively activate (i) the first indicator light based on determining that the work tool is positioned left of a target horizontal position in the horizontal plane, (ii) the second indicator light based on determining that the work tool is positioned at the target horizontal position, and (iii) the third indicator light based on determining that the work tool is positioned right of the target horizontal position (Paragraphs 0038-0040; Claim 2). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the processing device receive signals from the position sensor indicating that the work tool is at various positions in a horizontal plane and responsively activate (i) the first indicator light based on determining that the work tool is positioned left of a target horizontal position in the horizontal plane, (ii) the second indicator light based on determining that the work tool is positioned at the target horizontal position, and (iii) the third indicator light based on determining that the work tool is positioned right of the target horizontal position. The motivation would have been to also monitor the horizontal position in addition of the vertical position to better monitor the performance of the apparatus. 
As to Claim 2, Studebaker as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Studebaker as modified also teaches wherein the work vehicle is an excavator (Figure 1), the work tool is a bucket, and the control levers are for operating movement devices to move the work vehicle in one or more directions.  
As to Claim 8, Studebaker as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Studebaker as modified also teaches wherein the memory device (Column 7, Lines 1-21) further includes instructions that are executable by the processing device for causing the processing device to activate an indicator light among the plurality of indicator lights based on determining that the work tool is extended beyond a predefined amount.  
As to Claim 9, Studebaker as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Studebaker as modified also teaches wherein the memory device (Column 7, Lines 1-21) further includes instructions that are executable by the processing device for causing the processing device to activate an indicator light among the plurality of indicator lights based on determining that the work tool is within a predefined distance of an object.  
As to Claim 10, Studebaker as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Studebaker as modified also teaches wherein the memory device (Column 7, Lines 1-21) further includes instructions that are executable by the processing device for causing the processing device to activate an indicator light among the plurality of indicator lights based on determining that the work tool is outside of a predefined swing range.  
As to Claim 11, Studebaker discloses work vehicle comprising: 
A work tool (Figure 1); 
Movement devices configured to move the work vehicle in one or more directions (Figure 1); 
A cab (Figure 1) including: 
Input devices for operating the work tool (Figure 1); 
A control lever (#154) for operating the movement devices, the control lever being separate from the input devices; 
A plurality of indicator lights (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3) positioned on the control lever (#154); 
A processing device (Column 7, Lines 1-21) communicatively coupled to a position sensor (Column 7, Lines 3-21) and the plurality of indicator lights; and 
A memory device (Column 7, Lines 60-68 and Column 8, Lines 1-9) that includes instructions executable by the processing device for causing the processing device to: receive sensor signals from the position sensor, the sensor signals indicating that the work tool is at various positions; and in response to the sensor signals: activate an indicator light among the plurality of indicator lights based on determining that the work tool is positioned adjacent to a target position (Column 7, Lines 60-68 and Column 8, Lines 1-9 and Figure 3); and activate another indicator light among the plurality of indicator lights based on determining that the work tool is positioned at the target position (Column 7, Lines 60-68 and Column 8, Lines 1-9 and Figure 3).  
However, Studebaker is silent about control levers for operating the movement devices, the control levers being separate from the input devices; the plurality of indicator lights positioned on the control levers. Nagatuska discloses a control lever with visual indicators from a light source (Figure 1). Dwyer discloses a plurality of indicator lights (#105) positionable on a plurality of control levers (#34) of a work vehicle. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide about control levers for operating the movement devices, the control levers being separate from the input devices; the plurality of indicator lights positioned on the control levers. The motivation would have been to provide visual means to the operator for increased safety.
Furthermore, Studebaker as modified (See above paragraph) is silent about the processing device receiving sensor signals from the position sensor, the sensor signals indicating that the work tool is at various positions; and in response to the sensor signals: activate an indicator light among the plurality of indicator lights based on determining that the work tool is positioned adjacent to a target horizontal position; and activate another indicator light among the plurality of indicator lights based on determining that the work tool is positioned at the target horizontal position. Proeber discloses a processing device receiving sensor signals from the position sensor, the sensor signals indicating that the work tool is at various positions; and in response to the sensor signals: activate an indicator light among the plurality of indicator lights based on determining that the work tool is positioned adjacent to a target horizontal position; and activate another indicator light among the plurality of indicator lights based on determining that the work tool is positioned at the target horizontal position (Paragraphs 0038-0040; Claim 2). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the processing device receive sensor signals from the position sensor, the sensor signals indicating that the work tool is at various positions; and in response to the sensor signals: activate an indicator light among the plurality of indicator lights based on determining that the work tool is positioned adjacent to a target horizontal position; and activate another indicator light among the plurality of indicator lights based on determining that the work tool is positioned at the target horizontal position. The motivation would have been to also monitor the horizontal position in addition of the vertical position to better monitor the performance of the apparatus.
As to Claim 12, Studebaker as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Studebaker as modified also teaches wherein the work vehicle is an excavator, the work tool is a bucket, and the position sensor is positioned on the work tool (Figure 1).  
As to Claim 16, Studebaker discloses a method comprising: 
Receiving, by a processing device (Column 7, Lines 1-21), a first sensor signal from a position sensor (Column 7, Lines 3-21) configured to detect a position of a work tool coupled to a work vehicle (Figure 1); 
Determining, by the processing device (Column 7, Lines 1-21), that the work tool is positioned adjacent to a target position based on the first sensor signal and responsively activating an indicator light among a plurality of indicator lights (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3) positioned on a control lever (#154) in a cab of the work vehicle (Figure 1); 
Receiving, by the processing device (Column 7, Lines 1-21), a second sensor signal from the position sensor; and 
Determining, by the processing device (Column 7, Lines 1-21), that the work tool is positioned at the target position based on the second sensor signal and responsively activating another P28650-US-PRI19/20Attorney Docket No. 056516-1112394 indicator light among the plurality of indicator lights positioned on the control lever (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3).  
However, Studebaker is silent about activating an indicator light among a plurality of indicator lights positioned on control levers in a cab of the work vehicle; activating another indicator light among the plurality of indicator lights positioned on the control levers. Nagatuska discloses a control lever with visual indicators from a light source (Figure 1). Dwyer discloses a plurality of indicator lights (#105) positionable on a plurality of control levers (#34) of a work vehicle. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to activate an indicator light among a plurality of indicator lights positioned on control levers in a cab of the work vehicle; and activating another indicator light among the plurality of indicator lights positioned on the control levers. The motivation would have been to provide visual means to the operator for increased safety.
Furthermore, Studebaker as modified (See above paragraph) is silent about determining, by the processing device, that the work tool is positioned adjacent to a target horizontal position based on the first sensor signal and responsively activating an indicator light among a plurality of indicator lights; determining, by the processing device, that the work tool is positioned at the target horizontal position based on the second sensor signal and responsively activating another P28650-US-PRI19/20Attorney Docket No. 056516-1112394 indicator light among the plurality of indicator lights positioned on the control lever (Paragraphs 0038-0040; Claim 2).  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to determine by the processing device, that the work tool is positioned adjacent to a target horizontal position based on the first sensor signal and responsively activating an indicator light among a plurality of indicator lights; and to determine, by the processing device, that the work tool is positioned at the target horizontal position based on the second sensor signal and responsively activating another P28650-US-PRI19/20Attorney Docket No. 056516-1112394 indicator light among the plurality of indicator lights positioned on the control lever. The motivation would have been to also monitor the horizontal position in addition of the vertical position to better monitor the performance of the apparatus.
As to Claim 17, Studebaker as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Studebaker as modified also teaches wherein the work vehicle is an excavator and the work tool is a bucket (Figure 1).  
As to Claim 19, Studebaker as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Studebaker as modified also teaches further comprising activating at least one indicator light positioned on one or more vertical arms of the control levers to indicate a vertical position of the work tool relative to a target vertical position (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3).  
As to Claim 20, Studebaker as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). Studebaker as modified also teaches wherein activating the at least one indicator light comprises: activating a first indicator light based on determining that the work tool is positioned above the target vertical position (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3); and activating a second indicator light based on determining that the work tool is positioned at the target vertical position, wherein the second indicator light is positioned below the first indicator light on the one or more vertical arms of the control levers (Column 7, Lines 60-68; Column 8, Lines 1-9 and Figure 3).
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Studebaker (U.S. Patent No. 4,888,890) in view of Nagatuska (U.S. Patent Application Publication No. 2002/0140568), Dwyer (U.S. Patent Application Publication No. 2014/0262560) and Proeber et al (U.S. Patent Application Publication No. 2012/0246977); and further in view of Duncklee (U.S. Patent No. 4,413,684).
As to Claim 3, Studebaker as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Studebaker as modified is silent about wherein the first indicator light and the third indicator light are configured to illuminate in a first color, and the second indicator light is configured to illuminate in a second color that is different from the first color.  Duncklee discloses wherein the first indicator light and the third indicator light are configured to illuminate in a first color, and the second indicator light is configured to illuminate in a second color that is different from the first color (Column 6, Lines 1-3; Column 7, Lines 1-16; Column 3, Lines 3-39 and 62-68; Column 4, Lines 1-16). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the first indicator light and the third indicator light are configured to illuminate in a first color, and the second indicator light is configured to illuminate in a second color that is different from the first color. The motivation would have been to differentiate operations so the operator has better understanding.
As to Claim 18, Studebaker as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Studebaker as modified also teaches the plurality of indicator lights are positioned on handles of the control levers, and the control levers are configured to operate movement devices for moving the work vehicle forward and backward but it is silent about the indicator light is configured to illuminate in a first color; and the other indicator light is configured to illuminate in a second color that is different from the first color.  Duncklee discloses the indicator light is configured to illuminate in a first color; and the other indicator light is configured to illuminate in a second color that is different from the first color (Column 6, Lines 1-3; Column 7, Lines 1-16; Column 3, Lines 3-39 and 62-68; Column 4, Lines 1-16). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the indicator light configured to illuminate in a first color; and the other indicator light configured to illuminate in a second color that is different from the first color. The motivation would have been to differentiate operations so the operator has better understanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678